Citation Nr: 9909565	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability including impingement syndrome with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967 and 
October 1990 to May 1991.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board remanded the issue 
of service connection for a left shoulder disability in May 
1996.  


FINDING OF FACT

Left shoulder degenerative changes with impingement syndrome 
was first noted during active military service, and persisted 
in connection with the current claim.  


CONCLUSION OF LAW

The veteran has left shoulder disability due to left shoulder 
degenerative changes with impingement syndrome that was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.102, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim and, if so, whether VA has 
assisted him in properly developing his claim.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  In this 
case, there is a diagnosis of shoulder impingement syndrome 
on VA examination in July 1993 and on examination on active 
duty in May 1991, shortly before the veteran's release from 
active duty.  The Board concludes that this constitutes 
evidence for each of the three elements of a well-grounded 
claim for service connection.

In addition, all relevant facts have been properly developed 
and there is sufficient evidence upon which to fairly resolve 
that issue.

The veteran contends that he injured his left shoulder while 
serving in Desert Storm.  He reports that his duties included 
the handling of heavy bags of mail and maintains that this 
along with the repetitive motion of sorting mail eventually 
led to the development of a chronic left shoulder disability.  
Although a medical examiner reported a pre-service history of 
a left rotator cuff tear in November 1990, the veteran 
contends that this was an error because he did not report 
such an injury when furnishing his medical history. 

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.  In this case, the veteran re-entered 
active duty in October 1990; the record does not contain a 
report of examination performed at that time, however.  
Consequently, there is no basis to attach the presumption of 
soundness.

The record does contain a November 1990 "over 40 physical" 
examination report, however, which notes a prior history of 
left rotator cuff tear.  Importantly, however, the 
examination failed to reveal any abnormal physical findings, 
as the shoulder was considered clinically normal.  Although 
the veteran now disputes reporting a prior injury of the left 
shoulder to the examiner, in this case I find the 
contemporaneous record more credible than the veteran's later 
recollections, made for the purpose of this claim.  

In support of the veteran's claim, his service medical 
records indicate that, at his April 1991 demobilization 
examination, he reported left shoulder problems.  He was 
referred to an orthopedic clinic for evaluation.  In May 
1991, the veteran reported that he had received two 
injections for left shoulder bursitis while stationed in 
Saudi Arabia.  On examination, he had full range of motion.  
There was no pain on abduction.  Significantly, however, 
there was a sub-acromioclavicular tenderness and X-ray study 
revealed mild degenerative changes.  The diagnosis was 
impingement syndrome of the right shoulder.  Presumably, the 
examiner was referring to the left shoulder, in light of the 
fact that the referral described the veteran's complaints 
concerning the left shoulder and contained a provisional 
diagnosis of left shoulder bursitis. 

Moreover, post service records relate that the veteran 
continued to experience left shoulder problems after 
discharge, as noted by the July 1993 VA examination report.  
The examiner did not definitively state that there was in-
service incurrence or aggravation.  On the other hand, it is 
significant that the left shoulder was essentially 
asymptomatic in November 1990, that the veteran reportedly 
required injections in February 1991, and that there was a 
noticeable increase in symptoms, with reported pain and 
degenerative changes, in May 1991.  Moreover, the veteran's 
testimony describing his mail handler's duties, which 
included lifting heavy bags of mail and constant repetitive 
motion, are credible.  Accordingly, the Board finds that the 
veteran's recitation of his inservice duties, together with 
the in-service symptomatology, at least places the evidence 
in equipoise.  With resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
left shoulder impingement syndrome with degenerative changes 
is warranted.

ORDER

Service connection for left shoulder impingement syndrome 
with degenerative changes is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


